DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
3.	Claims 1, 3-22 are pending. Claims 1, 3-12, 16-22 are under examination on the merits. Claims 1, 13, 21 are amended. Claim 2 is cancelled. Claim 22 is newly added. Claims 13-15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1, 3-12, 16-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Information Disclosure Statement
6.	The information disclosure statement submitted on 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1, 5-6, 10-11,19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) in view of  Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710).

Regarding claims 1,21: “170 teaches an ophthalmic lens (Col. 1, lines 47-56) comprising a transparent polymer matrix and core-shell nanoparticles which are dispersed in the transparent polymer matrix, wherein: the core of core-shell nanoparticles results from mixing of a composition comprising nanoparticle core precursors and at least one photochromic compound  (Col. 8, lines 45-52), wherein the photochromic compound is chosen from spirobenzopyrans (Col. 3, lines 4-19) , spironaphth oxazines (Col. 4, lines 1-44), and the shell of core-shell nanoparticles comprises a mineral compound (Col. 8, lines 55-68, to Col. 9, lines 28, Example 2; Col. 10, lines 43-56, Claim 1). “170 does not expressly teach the core of core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound.
However, “710 teaches the process of encapsulating photochromic latex of  core/shell nanoparticles (Col. 3, lines 9-13), wherein the process comprises: (1) the preparation of a mixture comprising at least one organic monomer Z with a C=C group such as  (meth)acrylic monomer (Col. 4, lines 55-67, Table 1), polymerizable by a radical process, at least one organic photochromic compound such as  indolino-spiro-oxazine type (Col. 5, lines 17-35), at least one surfactant, water and optionally a polymerization primer; (2) the treatment of the mixture obtained in step (1) in order to form a miniemulsion consisting of an organic phase  dispersed in the form of droplets having a diameter of 50 to 500 nm, and preferably 50 to 300 nm, in an aqueous phase; (3) the addition to the miniemulsion of a polymerization primer, if this latter was not introduced in step (1), or of a quantity of primer additional to that added in step (1), (4) the 
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core of the core of core-shell composition by “170, so as to include the core of core-shell nanoparticles results from polymerization of a composition comprising nanoparticle core precursors and at least one photochromic compound as taught by “710 , and would have been motivated to do so with reasonable expectation that this would result in providing to furnish a process for obtaining a photochromic latex which limits, even suppresses, the migration of the photochromic compounds into the aqueous phase of the latex during its synthesis (Col. 2, lines 5-8)  in particular for applications in the optical field and preferentially in ophthalmic optics as suggested “710 (Col. 1, lines 6-9). 

Regarding claims 3,16: “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein a molar absorption coefficient of the photochromic compound in a colored form is higher than 5000 L mol-1 cm-1, preferably 20000 5000 L mol-1 cm-1 such as  1,3,3-trimethylspiro[indolino-2,3'-naphtho[2,1-b](1,4)-oxazine] as instant application. 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate spirooxazines dye for a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claim 5: “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the transparent polymer matrix is cellulose acetate butyrate (CAB) polymer (Col. 8, lines 16-68 to Col. 9, lines 28, Examples 1-2; Col. 10, lines 43-56, Claim 1). 

	Regarding claim 6: “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the shell comprises a mineral oxide including SiO2, TiO2, ZrO2, A12O3, ZnO, MgO or mixtures thereof (Col. 2, lines 2-5; Col. 10, lines 63-68, Claim 3).

	Regarding claims 10,19: “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the size of the core-shell nanoparticles is from 1 nm to 10 µm, preferably 10 nm to 5 µm, as measured according to the Dynamic Light Scattering method (Col. 1, lines 57-58). 

Regarding claims 11,20: “170 teaches the ophthalmic lens (Col. 1, lines 47-56), wherein the amount of the core-shell nanoparticles in the transparent polymer matrix is from 0.01 to 80wt% encompasses 0.001 to 2 wt%, preferably from 0.0025 to 1 wt%  based on the weight of the transparent polymer matrix  (Col. 7, lines 39-52; Col. 11, lines 30-37 to Col. 12, lines 1-3, Claim 6).
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) in view of Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Nahm et al. (US Pub. No. 2015/0378181 A1, hereinafter “”181”).
Regarding claim 12: The disclosure of “170 in view of “710 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “170 in view of “710 does not expressly teach the transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate.
However, “181 teaches coated articles are prepared by application of a coating onto a 
Substrate (Page 9, [0101]). Traditional coatings are typically formulated with an inert volatile solvent or diluent (organic liquids and/or water) in which are dissolved and/or suspended in a variety of components.  Pigments (insoluble permanent colorants) and dyes (soluble permanent colorants) provide the aesthetic character and resinous film forming components (soluble or dispersed binders or vehicles) by keeping the colorants on the substrate and provide the desired mechanical characteristics dictated by the article's end use conditions.  Other components are also generally present in a coating and  fulfill other functional roles, such as catalysts to cure thermoset or photoset resins, additives to improve a coating's application characteristics (wetting and adhesion of the coating to the substrate, bubble release), stabilize the wet composition (towards premature cure, settling and aggregation or supporting biofouling organisms) or the dried finished coating (towards oxidative or UV 
degradation), increase or decrease surface gloss, etc (Page 9, [0101])  
In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photochromic lens composition by “170, so as to include transparent polymer matrix is an optical substrate or a coating deposited on an optical substrate as taught by “181 , and would have been motivated to do so with reasonable expectation that this would result in providing the coated articles with  the desired mechanical characteristics dictated by the article's end use conditions as suggested “181 (Page 9, [0100]-[0101]. 

s 4,17 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) in view of Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Banning et al. (US Pub. No. 2016/03032124 A1, hereinafter “”124”).

	Regarding claims 4,17: The disclosure of “170 in view of “710 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “170 in view of “710 does not expressly teach the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles.
	However, “124 teaches an encapsulated dye dispersion consisting essentially of: a polyurethane dispersion that is the reaction product of: (a) a urethane prepolymer having an 
average weight molecular weight of from about 1,000 to about 20,000, the urethane prepolymer being the catalyzed reaction product of: (i) a polyol;  (ii) a polyisocyanate;  and (iii) an internal surfactant;  (b) a neutralizing agent;  and (c) a chain extender selected from the group consisting of diamines, triamines, and combinations thereof;  and a dye selected from the 
group consisting of fluorescent dye, photochromic dye, and mixtures thereof,  wherein the dye is not reactive towards the polyisocyanate (Page 6, Claim 1), wherein the dye is present in 
the amount of from about 0.1 to about 30 percent by weight of the encapsulated dye dispersion (Page 3, [0035]; Page 6, Claim 6) with benefit of providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications (Page 1, [0004]). 

the amount of photochromic compound in the core-shell nanoparticles is from 0.0001 to 90 wt%, preferably from 0.01 to 50% wt% based on the total weight of the core-shell nanoparticles as taught by “124 , and would have been motivated to do so with reasonable expectation that this would result in providing ink compositions comprising dye dispersion remain stable, not only in storage but also over repeated jetting cycles.  Therefore, a need exists for a method to encapsulate photochromic and/or fluorescent dyes into the latex, and to provide a highly stable dye polyurethane dispersion, which may be used for ink-jet applications as suggested “124 (Page 1, [0004]). 

11.	Claims 5, 7,18  are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) in view of Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Matyjaszewski et al. (US Pub. No. 2016/03032124 A1, hereinafter “”271”).

	Regarding claims 5,7,18: The disclosure of “170 in view of “710 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “170 in view of “710 does not expressly teach the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix.
	However, “271 teaches a core-shell composite particle for incorporation into a composite wherein the composite has improved transparency (Page 1, [0002])  The core-shell composite particle includes a core material having a first refractive index and a shell material having a second refractive index where the core-shell particle has an effective refractive index 
		In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the refractive index of the core-shell nanoparticles by “170, so as to include the refractive index of the core-shell nanoparticles ranges from 1.47 to 1.74, wherein the refractive index of the core-shell nanoparticles is identical to the refractive index of the transparent polymer matrix as taught by “271 , and would have been motivated to do so with reasonable expectation that this would result in providing an approach which offers new opportunities for the design of multi-functional particle coatings in which the polymer-functionalization serves a dual purpose: a) to facilitate compatibilization of the nano-particle with the embedding medium, and b) to suppress scattering contributions of the core by index-matching the core-shell particle with the embedding medium as suggested by “271 (Page 9, [0090]). 

12.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) in view of Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Ahangaran et al. (Surface modification of Fe3O4@SiO2 microsphere by silane coupling agent International Nano Letters 2013, 3:23, 1-5, hereinafter “Ahangaran”).

Regarding claims 8-9: The disclosure of “170 in view of “710 is adequately set forth in paragraph 8 above and is incorporated herein by reference. “170 does not expressly teach the shell surface is functionalized with (meth)acrylic, vinylic, allylic, amine, glycidol, or thiol/ mercapto groups or the shell surface is functionalized by vinyltriethoxysilane.
	However, Ahangaran teaches the surface modification of Fe3O4@SiO2 microsphere by silane coupling agent such as vinyltriethoxysilane Page 2/5, left Col. Fig. 1) with benefit of providing surface chemical modification which is one of the various methods to enhance the compatibility between the hydrophobic polymer and the hydrophilic fillers (Page 5/5, right Col. Conclusions, lines 14-17). 
		In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core-shell nanoparticles surface by “170, so as to include the shell surface is functionalized with (meth)acrylic, vinylic, allylic, amine, glycidol, or thiol/ mercapto groups or the shell surface is functionalized by vinyltriethoxysilane as taught by Ahangaran, and would have been motivated to do so with reasonable expectation that this would result in providing surface chemical modification which is one of the various methods to enhance the compatibility between the hydrophobic polymer and the hydrophilic fillers as suggested by Ahangaran  (Page 5/5, right Col. Conclusions, lines 14-17). 

13.	Claims 21-22  are rejected under 35 U.S.C. 103 as being unpatentable over Uhlmann et al. (US Pat. No. 4,367170, hereinafter “”170”) ”) in view of Robert et al. (US Pat. No. 6770710 B2, hereinafter “”710) as applied to claim 1 above, and further in view of Kim et al. (US Pub No. 2008/0026217 A1, hereinafter “”217”).

		Regarding claims 21-22: The disclosure of “170 in view “710 is adequately set forth in paragraph 7 above and is incorporated herein by reference. “170 in view of “710 does not 
		However, “217 teaches a photochromic nanoparticle having a core-shell structure comprising (a) a polymer nanoparticle having a mean diameter controlled in a range of 10~150 nm and containing a photochromic dye; and (b) a silicate inorganic polymer layer enveloping the polymer nanoparticle (Page 1, [0014]), wherein the core polymer preferably cross-linked, allowing the core polymer to entangle with the photochromic dye, or to be insoluble. The core polymer can be selected from a group consisting of polyurethane, polyacryl, polyepoxy, polyester, polystyrene (PS), polyacrylate (PA), polydimethylsiloxane (PDMS) and a mixture of at least one of these compounds (Page 2, [0034]) with benefit of providing a photochromic nanoparticle having a structural and physical stability improved by using silicate, which provides physical block from the outside as well as easy formation of a coating layer, as a shell enveloping a core containing a photochromic dye (Page 1, [0012]), and furthermore a photochromic nanoparticle having transparency because of low light scattering and having a long-term stability resulted from the stable structure (Page 1, [0002]). 
		In an analogous art of the photochromic lens, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the core by “170, so as to include precursors comprise a (meth)acrylic monomer or an alkoxysilane as taught by “217, and would have been motivated to do so with reasonable expectation that this would result in providing a photochromic nanoparticle having a structural and physical stability improved by using silicate, which provides physical block from the outside as well as easy formation of a coating layer, as a shell enveloping a core containing a photochromic dye (Page 1, [0012]), and furthermore a photochromic nanoparticle having transparency because of low light scattering and having a long-term stability resulted from the stable structure as suggested by “217(Page 1, [0002]). 
Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 3-12, 16-22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/07/2022